Citation Nr: 1525190	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  11-25 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to an initial disability rating in excess of 10 percent for right lower extremity peripheral neuropathy.

3. Entitlement to an initial disability rating in excess of 10 percent for left lower extremity peripheral neuropathy.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Regional Offices (RO) in Winston-Salem, North Carolina, and Nashville, Tennessee, of the Department of Veterans Affairs (VA).

In March 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Winston-Salem, North Carolina, RO.  A copy of the transcript of this hearing has been obtained and associated with the record. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required on his part.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014). 

The Veteran is currently rated at 30 percent disabling for PTSD; right lower extremity peripheral neuropathy at 10 percent; and left lower extremity peripheral neuropathy at 10 percent.  The Veteran and his representative contend the current ratings do not accurately reflect the Veteran's current symptomatology, his service-connected disabilities continue to worsen and his 2011 VA examinations do not accurate reflect his current symptomatology. 

The Board notes that the Veteran was afforded a VA examination in September 2011 for his peripheral neuropathy of the bilateral lower extremities and October  2011 for his PTSD, over three years ago.  Based on the above, the Veteran should be afforded a VA examination to determine the current severity of his service-connected PTSD and bilateral lower extremities.  38 C.F.R. § 3.159(c)(4) (2014); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

The Board also notes that the most recent VA treatment record within the claims file is dated November 2013.  The Veteran has testified he is currently receiving treatment for his service-connected disabilities at a VA medical center.  As such, all outstanding treatment records, VA or private, since November 2013 must be obtained and associated with the claims file.

Finally, with respect to the Veteran's claim for a TDIU rating, the Board finds that this claim is inextricably intertwined with his pending increased rating claims.  The TDIU claim cannot be reviewed while these pending claims remains unresolved. Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's increased rating claims.  Moreover, because the Veteran has not yet undergone a VA examination with respect to his TDIU claim, the Board finds that, on remand, his VA examinations should ascertain the functional and occupational impact of his service-connected PTSD and bilateral peripheral neuropathy of the lower extremities.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate VA medical facilities, and obtain and associate with the claims file all relevant outstanding records of treatment.  All relevant VA treatment records since November 2013 must be obtained and associated with the claims file.

In addition, obtain all private treatment records which have not been obtained already.  The VA Appeals Management Center (AMC) should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his PTSD and bilateral peripheral neuropathy of the lower extremities during the claim period.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.

Notice must be provided to the Veteran.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claims and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.

2. Once all outstanding records have been obtained, schedule the Veteran for a VA examination with an appropriate specialist to determine the current level of severity of his service-connected PTSD.  The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  Rationale for the opinion rendered should be provided.

The examiner should write a comprehensive report discussing the current severity of the Veteran's PTSD, with particularity to the criteria for the various levels of the appropriate diagnostic code.  

Furthermore, the examiner should also specifically comment on the effects of the Veteran's PTSD on his occupational functioning and daily activities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Once all outstanding records have been obtained, schedule the Veteran for a VA examination with an appropriate specialist to determine the current level of severity of the Veteran's peripheral neuropathy of the left and right lower extremities.  

The Veteran's claims file must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file. 

In particular, the examiner must make specific findings consistent with the rating criteria for peripheral neuropathy of the left and right lower extremities, which are each analogously rated under 38 C.F.R. § 4.124a, Diagnostic Codes 7913-8520 (paralysis of the sciatic nerve).

Furthermore, the examiner should also specifically comment on the effects of the Veteran's peripheral neuropathy of the bilateral lower extremities on his occupational functioning and daily activities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4. Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

